IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON
                                                     FILED
                            JANUARY 1998 SESSION
                                                     January 30, 1998

                                                     Cecil Crowson, Jr.
STATE OF TENNESSEE,                  )               Appellate C ourt Clerk
                                     )    NO. 02C01-9701-CC-00060
      Appellee,                      )
                                     )    CARROLL COUNTY
VS.                                  )
                                     )    HON. C. CREED McGINLEY,
NOAH GENE NOBLE,                     )    JUDGE
                                     )
      Appellant.                     )    (Sentencing)



FOR THE APPELLANT:                        FOR THE APPELLEE:

GUY T. WILKINSON                          JOHN KNOX WALKUP
District Public Defender                  Attorney General and Reporter

BILLY ROE (at trial)                      GEORGIA BLYTHE FELNER
Assistant Public Defender                 Assistant Attorney General
P.O. Box 663                              Cordell Hull Building, 2nd Floor
Camden, TN 38320                          425 Fifth Avenue North
                                          Nashville, TN 37243-0493
RAYMOND L. IVEY (on appeal)
Ivey, Parish, & Johns                     G. ROBERT RADFORD
P.O. Box 229                              District Attorney General
Huntingdon, TN 38344
                                          ELEANOR CAHILL
                                          Assistant District Attorney General
                                          P.O. Box 686
                                          Huntingdon, TN 38344




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                      OPINION



       The appellant, Noah Gene Noble, appeals the sentences imposed by the

Circuit Court of Carroll County following his guilty plea to the following: Count 1:

driving on a revoked license; Count 2: evading arrest; Count 3: failure to appear

on counts 1 and 2; Count 4: aggravated burglary; and Count 5: failure to appear

on count 4. The trial court ordered him to serve an effective sentence of almost

fourteen (14) years. The appellant contends the sentences are excessive. The

judgment of the trial court is affirmed.



                                       FACTS



       In April 1994, the appellant was driving his car while his drivers license

had been revoked or suspended. Tennessee Highway Patrol Officer Warren

Rainey attempted to arrest appellant for this offense, but he fled. In May 1994,

the appellant failed to appear in court to answer these charges. This led to a

misdemeanor charge for failure to appear.

       Later in May 1994, the appellant unlawfully entered the home of Robert

Steve Todd, thereby committing a burglary. The appellant was confronted by the

homeowner’s teenage sons and, after a struggle which included the discharge of

a weapon, he left. In June 1994, the appellant failed to appear to answer the

aggravated burglary charge, and a felony charge for failure to appear resulted.

       Appellant entered a plea of guilty and was sentenced as follows:


       Count 1: Driving on Revoked License- Six (6) months, to run
                concurrently with Count 2.
       Count 2: Evading Arrest- Eleven (11) months twenty-nine (29)
                days, to run concurrently with Count 1.
       Count 3: Failure to Appear- Eleven (11) months twenty-nine (29)
                days, to run consecutively with all other offenses.
       Count 4: Aggravated Burglary- Nine (9) years to run consecutively
                with all other offenses.
       Count 5: Failure to Appear- Three (3) years to run consecutively
                with all other offenses.


                     SENTENCING STANDARD OF REVIEW

                                           2
       This Court’s review of the sentences imposed by the trial court is de novo

with a presumption of correctness. Tenn. Code Ann. § 40-35-401(d). This

presumption is conditioned upon an affirmative showing in the record that the

trial judge considered the sentencing principles and all relevant facts and

circumstances. State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). If the trial

court fails to comply with the statutory directives, there is no presumption of

correctness and our review is de novo. State v. Poole, 945 S.W.2d 93, 96

(Tenn. 1997).

       The burden is on the appealing party to show that the sentence is

improper. Tenn. Code Ann. § 40-35-401(d) Sentencing Commission Comments.

In conducting our review, we are required, pursuant to Tenn. Code Ann. § 40-35-

210, to consider the following factors in sentencing:

       (1) [t]he evidence, if any, received at the trial and the sentencing
       hearing; (2) [t]he presentence report; (3) [t]he principles of sentencing
       and arguments as to sentencing alternatives; (4) [t]he nature and
       characteristics of the criminal conduct involved; (5) [e]vidence and
       information offered by the parties on the enhancement and mitigating
       factors in §§ 40-35-113 and 40-35-114; and (6) [a]ny statement the
       defendant wishes to make in his own behalf about sentencing.

       If our review reflects that the trial court followed the statutory sentencing

procedure, imposed a lawful sentence after giving due consideration and proper

weight to the factors and principles set out under sentencing law, and the trial

court’s findings are adequately supported by the record, then we may not modify

the sentence even if we would have preferred a different result. State v.

Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App. 1991).



                            EXCESSIVE SENTENCES



       As to the two (2) felony convictions, appellant was sentenced as a Range

II, Multiple Offender. The appellant contends that sentences of nine (9) years for

aggravated burglary, three (3) years for felony failure to appear, and eleven (11)

months and twenty-nine (29) days for evading arrest are excessive.


                                          3
                                          A.

       If no mitigating or enhancing factors for sentencing are present, Tenn.

Code Ann. § 40-35-210(c) provides that the presumptive sentence shall be the

minimum sentence within the applicable range. See State v. Fletcher, 805

S.W.2d at 788. However, if such factors do exist, a trial court should start at the

minimum sentence, enhance the minimum sentence within the range for

aggravating factors and then reduce the sentence within the range for the

mitigating factors. Tenn. Code Ann. § 40-35-210(e). No particular weight for

each factor is prescribed by statute, as the weight given to each factor is left to

the discretion of the trial court as long as its findings are supported by the record.

State v. Moss, 727 S.W.2d 229, 238 (Tenn. 1986); State v. Santiago, 914

S.W.2d 116, 125 (Tenn. Crim. App. 1995); see Tenn. Code Ann. § 40-35-210

Sentencing Commission Comments. Nevertheless, should there be no

mitigating factors, but enhancement factors are present, a trial court may set the

sentence above the minimum range. Tenn. Code Ann. § 40-35-210(d); see

Manning v. State, 883 S.W.2d 635, 638 (Tenn. Crim. App. 1994).



                                           B.

       After the sentencing hearing, the trial court found that two (2)

enhancement factors applied in this case: (1) the appellant had a previous

history of criminal convictions in addition to those necessary to establish the

appropriate range, and (2) the offense involved more than one victim. Tenn.

Code Ann. § 40-35-114 (1), (3).

       The trial court properly applied enhancement factors in this case. The

appellant had a lengthy history of prior convictions.1 The trial court also properly

found the aggravated burglary offense involved more than one victim.

       In addition to the enhancement factors applied by the trial court, we note


       1
       Appellant had eight (8) prior felony convictions as well as prior
misdemeanor convictions.


                                           4
that the aggravated burglary and felony failure to appear were committed while

the appellant was on bail for introducing alcohol into the county jail. See Tenn.

Code Ann. § 40-35-114 (13)(A). It also appears that some of the appellant’s

previous convictions occurred at a time when he was on probation or parole.

See Tenn. Code Ann. § 40-35-114 (8). This Court is authorized to consider any

enhancing or mitigating factors supported by the record even if not relied upon

by the trial court. See State v. Smith, 910 S.W.2d 457 (Tenn. Crim. App. 1995).

We find these enhancement factors to be applicable.



                                         C.

       The appellant was sentenced as a Range II, Multiple Offender for the

felony convictions. The sentencing range for aggravated burglary is six (6) to ten

(10) years, and the range for felony failure to appear is two (2) to four (4) years.

Tenn. Code Ann. § 40-35-112(b)(3), (5). After giving due consideration to the

factors and principles relevant to sentencing, the trial court imposed sentences

that were within the statutory range and adequately supported by the record.

This Court will not, therefore, disturb those sentences. See State v. Fletcher,

805 S.W.2d at 789.

       The appellant further contends his eleven (11) month twenty-nine (29) day

sentence for evading arrest is excessive. This Court has held there is no

presumptive minimum in misdemeanor sentencing. State v. Creasy, 885 S.W.2d

829, 832 (Tenn. Crim. App. 1994). The sentence was properly determined by

the trial court, and we see no reason to reduce it.




                          CONSECUTIVE SENTENCING



       Finally, the appellant contends the trial court erred in imposing a

consecutive sentence for the misdemeanor charge of failure to appear. It is

undisputed that the appellant had an extensive prior record of criminal activity.


                                          5
See Tenn. Code Ann. § 40-35-115 (b)(2). We must also determine whether the

consecutive sentences (1) are reasonably related to the severity of the offenses

committed; (2) serve to protect the public from further criminal conduct by the

offender; and (3) are congruent with general principles of sentencing. State v.

Wilkerson, 905 S.W.2d 933, 939 (Tenn. 1995). Although the trial court failed to

make the findings required by Wilkerson, we find that these factors are present

under our power of de novo review. Tenn. Code Ann. § 40-35-401(d).

Consecutive sentencing was appropriate.



      For the above reasons, the judgment of the trial court is affirmed.




                                                __________________________
                                                JOE G. RILEY, JUDGE




CONCUR:




______________________________
JOE B. JONES, PRESIDING JUDGE




______________________________
PAUL G. SUMMERS, JUDGE




                                        6